Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
According to pages 7-8 of 10, Applicant's argument with respect to the prior art Oh fails to teach the limitation according to claim 1, "wherein the first average length of the polarizing plate is larger than the second average length of the polarizing plate", is not persuasive.
It is noted that Oh clearly teaches “wherein the first average length of the polarizing plate is larger than the second average length of the polarizing plate” (the 1st length is longer than the 2nd length; see Fig. 1 below). Thus, OH teaches the limitations.

    PNG
    media_image1.png
    223
    502
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US# 2013/0002133 hereinafter Jin) in view Oh et al. (US# 2013/0002993), and Ueda et al. (US# 5,739,887 hereinafter Ueda).
Referring to claim 1, Jin discloses a display device (display panel 100; Figs. 1-8) comprising:
a display substrate (flexible substrate 111; Fig. 6) comprising:
a bend portion (regions D2; Figs. 1-8) which is curved with respect to an axis parallel to a first direction (regions D2 are curved with respect to x-axis; Fig. 2), and a non-bend portion (region D1; Figs. 1-8) which is not curved with respect to the axis parallel to the first direction (region D1 is not curved with respected to the x-axis and parallel in the x-axis direction; Fig. 1);
a plurality of wires on the display substrate (wirings, and terminal portions illustrated in FIG. 8; Para. 0092);
a driving circuit which provides driving signals to the plurality of wires (Paras. 0087-0088, and 110, Fig. 8).
However, Jin does not explicitly disclose a polarizing plate on the display substrate, the polarizing plate comprising:
a first part on the bend portion and having a first length parallel to the first direction; and
a second part on the non-bend portion and having a second length parallel to the first direction,
wherein the first length of the polarizing plate is larger than the second length of the polarizing plate, wherein the plurality of wires comprises:

In an analogous art, Oh discloses a polarizing plate on the display substrate (first polarizing plate 40; Para. 0029, see Fig. 1 below), the polarizing plate comprising:
a first part on the bend portion and having a first average length parallel to the first direction (1st length from 40B; Para. 0042, see Fig. 1 below); and
a second part on the non-bend portion and having a second average length parallel to the first direction (2nd length from non-bending at main body unit 40A; Para. 0042, see Figs. 1 below and 4),
wherein the first average length of the polarizing plate is larger than the second average length of the polarizing plate (the 1st length is longer than the 2nd length; see Fig. 1 below).

    PNG
    media_image2.png
    620
    640
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Oh to the system of Jin in order to allow the manufacturing process to be simplified, and the defects generated in the manufacturing process can be prevented.
However, Jin in view of Oh does not specifically disclose wherein the plurality of wires comprises: a plurality of first wires each extending in the first direction, and a plurality of second wires between the first wires and the driving circuit.
In an analogous art, Ueda discloses wherein the plurality of wires (GTM and DTM wire lines; Fig. 12B) comprises:
(1C circuit with first and second wires connected both ends; Fig. 12B).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Ueda to the system of Jin in view of Oh in order to reduce the size of the circuit broad.
Referring to claim 2, Jin as modified by Ueda discloses wherein at least one of the second wires includes an oblique portion (Ueda, 1C circuit with first and second wires connected both ends and the one end of the wires include an oblique portion; Fig. 12B).
Referring to claim 4, Jin as modified by Ueda discloses wherein the polarizing plate includes a recess part recessed toward a center of the display substrate (Ueda, polarizing plate POL1 includes a recess at Ml section; see Fig. 2).
Referring to claim 5, Jin as modified by Ueda discloses wherein the second part includes the recess part (Ueda, polarizing plate POL1 includes a recess at Ml section; see Fig. 2).
Referring to claim 6, Jin as modified by Ueda discloses wherein the recess part is disposed corresponding to the driving circuit (Ueda, the inverter for the back light is arranged in the Ml portion so that the power is supplied to the back light BL through the connector LCT and the lamp cables LPC. The signals from the host computer (or host) and the necessary power are supplied to the controller and the power supply unit of the liquid crystal display module MDL through an interface connector CT positioned at the back of the module.; col. 11 lines 22-27; Fig. 2).
Referring to claim 7, Jin as modified by Ueda discloses wherein a second direction is crosses to the first direction, and a width of the recess part in the second direction is larger than a width of the driving circuit in the second direction (Ueda, the recess at Ml section length is longer than the width; Fig. 2).
(two bend regions D2 with the non-bend region D1 in middle; Figs. 1-2 and 5).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US# 2013/0002133 hereinafter Jin) in view Oh et al. (US# 2013/0002993), Ueda et al. (US# 5,739,887 hereinafter Ueda), and Lee et al. (US# 2009/0135364 hereinafter Lee).
Referring to claim 9, Jin in view of Oh and Ueda as applied above does not specifically disclose wherein the polarizing plate overlaps the first wires and a portion of the second wires.
In an analogous art, Lee discloses wherein the polarizing plate overlaps the first wires and a portion of the second wires (The LCD panel 2000 may further include polarization plates (not shown) respectively formed above the color filter substrate 2000b and below the TFT substrate 2000a.; Para. 0037, Fig. 7. Thus, obvious the polarizing plate overlapping 1st connection and the portion of the 2nd interconnection; see Fig. 5 attached below).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Lee to the system of Jin in view of Oh, and Ueda in order to reduce the interference phenomenon between the signal line and the power line effectively.
Referring to claim 10, Jin as modified by Lee discloses wherein the first wires and the second wires are disposed between the display substrate and the polarizing plate (Lee, The LCD panel 2000 may further include polarization plates (not shown) respectively formed above the color filter substrate 2000b and below the TFT substrate 2000a.; Para. 0037, Fig. 5).


Claim Objections
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 3, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein a first distance along the first direction between the bend portion and the first part, at an edge adjacent to the driving circuit, is smaller than a second distance along the first direction between the non-bend portion and the second part, at the edge”.

Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 11, the prior art of record teaches a display device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising: 
a display substrate comprising: 
a bend portion which is curved with respect to an axis parallel to a first direction, and 
a non-bend portion which is not curved with respect to the axis parallel to the first
direction;
a plurality of wires on the display substrate;
a driving circuit which provides driving signals to the plurality of wires; and
a polarizing plate on the display substrate, the polarizing plate comprising:
a first part on the bend portion and having a first length parallel to the first
direction;
a second part on the non-bend portion and having a second length parallel to the
first direction; and 
a third part between the first part and the second part and having a third length parallel to the first direction, the third length increasing from the second part to the first part,
wherein 
the plurality of wires comprises:
a plurality of first wires each extending in the first direction, and 
a plurality of second wires between the first wires and the driving circuit,
and
the first length of the polarizing plate is larger than the second length of the
polarizing plate. ”.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624